DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Cook (US Patent No. 1,063,417).
Claim 28:
	Cook teaches a method of forming a duct assembly (figures 1-5), the method comprising: covering a first portion of an outer surface (exterior of wall 3, 25) of a duct (figures 1-5 showing various duct embodiments) with a sacrificial body (9) (p. 1, l. 67-75), the duct .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-13 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US Patent No. 1,063,417) in view of Sanoner et al. (US Patent No. 6,564,831).
Claim 25:
	Cook teaches a method of forming a duct assembly (figures 1-5), the method comprising: covering a first portion of an outer surface (exterior of wall 3, 25) of a duct (figures 1-5 showing various duct embodiments) with a sacrificial body (9) (p. 1, l. 67-75), the duct having an inner surface (4, 10, 28) and the outer surface (exterior of wall 3, 25), with the inner surface defining a first fluid passageway (p. 1, l. 40-67) and the outer surface defining a first conduit wall (3, 10, 25); electroforming a metal layer (2) over the sacrificial body and the outer surface (p. 1, l. 58-79; note that the article is immersed in a copper bath and “is caused to have coated thereon, by electric current, a deposit of copper” which is a description of electroplating.  Applicant discloses that one type of electroforming is electroplating in para. [0069] of its specification), with the metal layer defining a second conduit wall (2, 26); and removing the sacrificial body to form a second fluid passageway between the first conduit wall and the second conduit wall (p. 1, l. 79-85), wherein a radial width is defined in the second fluid passageway between the first and second conduit walls (figures 1-5).
	Cook does not explicitly teach that the radial width defined in the second fluid passageway between the first and second conduit walls is non-constant.
	Sanoner teaches a multitubular device (abstract) comprising a central duct and a plurality of surrounding secondary ducts separated by walls (figures 2-20), wherein a radial 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed the width of the walls of Cook to have non-constant dimensions, as taught by Sanoner, since: (a) the shape of the duct of Cook is entirely dependent on the shape of the sacrificial body which Cook teaches can be any of a variety of complex shapes to achieve the desired duct cross-section (see figures 1-5), (b) Cook teaches that the sacrificial body is formed such that “its outer contour may be used to shape the metal article desired” (c. 1, l. 46-53) which clearly contemplates any further desired passageway shape, (c) Sanoner teaches that hexagonal ducts are one known and desirable duct configuration, and (d) forming the ducts of Sanoner using the method of Cook would have involved only routine skill in the art and yielded predictable results.
Claim 26:
	Cook teaches a method of forming a duct assembly (figures 1-5), the method comprising: positioning a set of sacrificial bodies (9) on an outer surface (exterior of wall 3, 25) of a duct (figures 1-5 showing various duct embodiments), the duct having an inner surface (4, 10, 28) and an outer surface (exterior of wall 3, 25), with the inner surface defining a first fluid passageway (p. 1, l. 40-67) and the outer surface defining a first conduit wall (3, 10, 25) (p. 1, l. 67-75); electroforming a metal layer (2) over the set of sacrificial bodies and at least a portion of the outer surface (p. 1, l. 58-79; note that the article is immersed in a copper bath and “is caused to have coated thereon, by electric current, a deposit of copper” which is a description of electroplating.  Applicant discloses that one type of electroforming is electroplating in para. 
	Cook does not explicitly teach that the additional fluid passageways have a non-constant radial width.
	Sanoner teaches a multitubular device (abstract) comprising a central duct and a plurality of surrounding secondary ducts separated by walls (figures 2-20), wherein a radial width is defined between the central duct between the walls such that the thickness of the walls between adjacent ducts is non-constant (see at least figures 19A-B).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed the width of the walls of Cook to have non-constant dimensions, as taught by Sanoner, since: (a) the shape of the duct of Cook is entirely dependent on the shape of the sacrificial body which Cook teaches can be any of a variety of complex shapes to achieve the desired duct cross-section (see figures 1-5), (b) Cook teaches that the sacrificial body is formed such that “its outer contour may be used to shape the metal article desired” (c. 1, l. 46-53) which clearly contemplates any further desired passageway shape, (c) Sanoner teaches that hexagonal ducts are one known and desirable duct configuration, and (d) 
Claim 4:
	Cook teaches that providing the duct further comprises forming the duct (p. 1, l. 40-67).
Claim 5:
	Cook teaches that the forming the duct (p. 1, l. 40-67) but does not explicitly teach that the duct is formed by drawing a metal tube to form the duct.  At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have used drawing because applicant has not disclosed that drawing provides an advantage, is used for a particular purpose, or solves a stated problem not addressed by the electroforming process of Cook. One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with either electroforming the duct as taught by Cook or the claimed drawing because either forming process performs the same function of producing the duct equally well. Therefore, it would have been an obvious matter of design choice to modify Cook to obtain the invention specified in claim 5.
Claim 6:
	Cook teaches that forming the duct further comprises coupling an end of the duct to a flange (p. 2, l. 28-34; p. 1, l. 40-53, 86-89).
Claim 7:
	Cook teaches covering at least a portion of the flange with another portion of the sacrificial body (p. 2, l. 28-34; p. 1, l. 40-53, 86-89).
Claim 8:

Claim 9:
	Cook teaches that the electroforming further comprises depositing the metal layer over a portion of the flange (p. 2, l. 28-34; p. 1, l. 40-53, 86-89).
Claim 10:
	Cook teaches that the covering further comprises covering a second portion of the outer surface, different from the first portion, with a second sacrificial body (p. 1, l. 67-75; p. 2, l. 3-20, 43-62).
Claim 11:
	Cook teaches that the electroforming further comprises depositing the metal layer over the second sacrificial body to form a third conduit wall (26) unitarily formed with the first conduit wall and terminating on the first conduit wall (p. 1, l. 71-79; figure 4 illustrates four conduits 29, two of which constitute the second conduit and third conduit).  Alternatively, the third conduit wall may be defined as illustrated in marked-up figure 4 below.

    PNG
    media_image1.png
    321
    353
    media_image1.png
    Greyscale

Claim 12:
	Cook teaches that the first portion and the second portion are spaced and a transitional surface (for example 5, 6, 7, 8) is located between the first portion and the second portion, and wherein the depositing further comprises forming a metal layer over the transitional surface (p. 1, l. 67-79; p. 2, l. 3-20, 43-62).
Claim 13:
	Cook teaches that the removing further comprises removing the second sacrificial body to define a third additional fluid passageway (p. 1, l. 79-85; p. 2, l. 21-26).
Claim 21:
	Cook teaches that a first width defined between the first conduit wall and the second conduit wall is different from a second width defined between the first conduit wall and the third conduit wall (the distance from 25 to 26 is less than the distance from 25 to 27, see marked-up figure 4 above).
Claim 22:
	Sanoner teaches that a width defined between the first conduit wall and the second conduit wall varies in a circumferential direction (at least figures 19A-B).
Claim 23:
	Cook teaches that the metal layer forming the second conduit wall includes a varying thickness (the second conduit wall thickness is greater at the locations of the connections 5-9 and 17-19).
	Further Sanoner provides support for such a configuration in figures 19A-B.
Claim 24:

Claim 27:
	Cook/Sanoner teaches that the electroforming further comprises forming the non-constant radial width, as discussed above.  Further, Sanoner teaches that the non-constant radial width is achieved by way of a non-orthogonal intersection of the first conduit wall and the additional conduit wall (See figure 19B below; each conduit is octagonal and there are six equally spaced surrounding conduits, accordingly, it is not possible for all of the intersections to be orthogonal to the central octagon.  Therefore, some of the intersections must necessarily by non-orthogonal).

    PNG
    media_image2.png
    627
    622
    media_image2.png
    Greyscale

Claim 29:
	Cook teaches that the transitional surface of claim 28 but does not explicitly teach that it is one of a beveled surface or a blended surface.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided beveled/blended intersections, as taught by Sanoner, to the duct of Cook in order to eliminate sharp corners and increase strength at the intersection by providing additional material.
Claim 30:
	Cook teaches that the second conduit wall intersects the first conduit wall through transitional surfaces (5, 6, 7, 8) but does not explicitly teach that they intersect at a non-orthogonal angle.
	Sanoner teaches a multitubular device (abstract) comprising a central duct and a plurality of surrounding secondary ducts separated by walls (figures 2-20).  Further, Sanoner teaches that the intersection is achieved by way of a non-orthogonal intersection of the first conduit wall and the additional conduit wall (See figure 19B above; each conduit is octagonal and there are six equally spaced surrounding conduits, accordingly, it is not possible for all of the intersections to be orthogonal to the central octagon.  Therefore, some of the intersections must necessarily by non-orthogonal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided non-orthogonal intersections, as taught by Sanoner, to the duct of Cook in order to eliminate sharp corners and increase strength at the intersection by providing additional material.
Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive.
Applicant alleges that Cook and Sanoner fail to teach mutually exclusive forming methods and therefore would not be obvious to combine.  The examiner respectfully disagrees.  While Cook teaches making a metal tubular body and Sanoner teaches a plastic tubular body, the fact remains that Cook teaches that the ducts can be formed in any shape desired (c. 1, l. 46-53) and Sanoner is merely being relied on to support the proposition that it is known in the art to form ducts of the shape and configuration claimed. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further alleges that Cook and Sanoner fail to teach the newly added limitation that a radial width defined in the second fluid passageway between the first and second walls is non-constant.  Sanoner teaches a multitubular device (abstract) comprising a central duct and a plurality of surrounding secondary ducts separated by walls (figures 2-20), wherein a radial width is defined between the central duct between the walls such that the thickness of the walls between adjacent ducts is non-constant (see at least figures 19A-B; the octagonal ducts are arranged such that the thicknesses between them are non-constant in the radial direction).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726